DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on May 23, 2022.  They have been fully considered and are persuasive in part.  The amendments are sufficient to overcome the rejections based on 35 U.S.C. 112(a) and 112(b), as well as the prior art rejection based on 35 U.S.C. 102(a)(1).  The rejections have therefore been withdrawn.  However, the amendments are not sufficient to overcome the rejection based on 35 U.S.C. 101.  The amendments fail to integrate the judicial exception into a practical application because they either 1) merely further detail that the process is performed on a general purpose computer, or 2) merely provide further description of the types of data being obtained, manipulated, or transmitted/received.  
With respect to (1), claim 1 has been amended to recite a control unit comprised of a first processor, a computing processing device comprised of a second processor and display unit, and a communication interface.  All of these components are recited at a high level of generality and provide no indication that they are anything other than a general purpose processing system.  As a general purpose processing system, they fail to constitute a particular machine (MPEP 2106.05(b)), or machine that is transformed into a different state or thing (MPEP 2106.05(c)).  The inclusion of various general purpose processing components merely serves to link the judicial exception to a particular technological environment (MPEP 2106.05(e)), and/or indicates that that a computer Is used to perform the abstract idea (MPEP 2106.05(f)).
With respect to (2), the amendments include limitations regarding a load factor and “use conditions determined in advance that define ambient temperatures and load factors for which one or more specification of the power supply device can be ensured”.  These amendments further detail the types of data involved in the process and cannot, in and of themselves, integrate the judicial exception into a practical application.  Specifying the data types does not apply the judicial exception to a particular machine, transform or reduce an article into a different state or thing, or apply the judicial exception in a manner beyond merely linking its use to a particular technological environment.  The Examiner additionally notes that the amendments recite steps of “obtaining” data.  The broadest reasonable interpretation (BRI) of obtaining data includes any and every method of obtaining data, including methods which are construed as insignificant extra-solution activity, e.g., mere data gathering, transmission of data through a network, etc.  
Additionally, the claimed invention fails to provide an improvement to the functioning of a computer or other technology.  The claims provide no evidence of a particular machine which improves upon the function of previous machines, as they are directed towards general purpose processing components.  The claims also provide no evidence that the mere display of data improves upon the functioning of previous machines.  The claims do not indicate, for example, a specific manner of displaying data which improves upon previous manners of displaying data.  The claims also do not indicate that the data, once displayed, has any effect that would improve upon the functioning of previous machine, or that it would transform the machine into a different state or thing.  
The Examiner respectfully disagrees with the Applicant’s arguments that estimating temperature could not practically be performed in the human mind.  The amendments recite steps of “obtaining” data.  The broadest reasonable interpretation (BRI) of obtaining data includes any and every method of obtaining data, including methods which are construed as insignificant extra-solution activity, e.g., mere data gathering, transmission of data through a network, etc.  Additionally, the specification teaches that the estimation of ambient temperature comprises using a table to look up an ambient temperature value [Fig. 5], which can also be performed in the human mind.  The Examiner also submits that the BRI of “internal measurement information” merely requires a set of data upon which the estimate can be made.  It does not inherently require, for example, a particular component or process in the system to perform measurements.  The BRI includes embodiments that could, for example, correlate known internal temperature values with known levels of workload to estimate temperature according to historical usage.  Without further limitation of a specific manner or component for obtaining temperature data that cannot practically be performed in the human mind and does not amount to insignificant extra-solution activity (or well-understood, routine, and conventional activity), the BRI does not restrict the claimed invention to processes that cannot be performed mentally. 
The amendments therefore fail to integrate the judicial exception into a practical application, and the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea comprising a mental process of estimating ambient temperature based on an internal measurement, and obtaining an operating state based on the ambient temperature.  Estimation is a process that can be performed in the human mind, as is obtaining an “operating state” based on the temperature (i.e., the broadest reasonable interpretation includes any and all judgments of the state based on temperature, which can be performed in the human mind).  Additionally, the specification teaches that the estimation of ambient temperature comprises using a table to look up an ambient temperature value [Fig. 5], which can also be performed in the human mind.  This judicial exception is not integrated into a practical application because the act of estimating ambient temperature and displaying the operating state does not: 
improve the functioning of a computer (it merely displays information), 
use a particular machine (the specification discloses the invention as part of a general purpose processor),
transform or reduce an article to a different state or thing (estimating and displaying does not transform or reduce an article).
The judicial exception is also not integrated into a practical application because the invention merely adds insignificant extra-solution activity to the judicial exception.  In this case, the BRI of an “internal measurement” and “determining a use condition” includes steps of mere data gathering.
Additionally, the courts have found that claims to “collecting information, analyzing it, and displaying certain results of the collection and analysis”, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, are directed towards a mental process [MPEP 2106.04(a)(2)(III)(A)].  The courts have also found that that gathering and analyzing information using conventional techniques and displaying the result are not sufficient to show an improvement to technology, thereby failing to integrate the judicial exception into a practical application.
Other claim limitations merely serve to link the judicial exception to a particular technological environment, or to indicate that a computer is used to perform the mental process.  For example, claim limitations directed towards processing devices, power supplies, computing units, output units, etc. merely serve to indicate that the mental process is carried out using a computer system, and directed towards the technological environment of power supply systems for a computer system.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional claimed elements are directed towards additional steps that can be performed as a mental process (claims 9 and 11), further define the data being collected or analyzed in the mental process (claims 2 and 10), or further define the data being displayed in conventional ways (claims 3-6).  Official notice is taken that other additional elements are well-understood, routine, and conventional as being directed towards well-known computer components (claims 8 and 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov